Citation Nr: 1441527	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-19 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Validity of the debt created and entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $2,093.74.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from April 1973 to May 1973 and from September 1974 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $38,773.87 was denied therein.  He requested a videoconference hearing before a Veterans Law Judge of the Board.

When the Board first considered this matter in November 2011, that the amount of the overpayment had been recalculated in or around June 2011 to $2,093.74 was not known.  The Board therefore characterized the issue as one involving the initial overpayment amount.  A remand was issued for scheduling of the aforementioned hearing.  Attempts in this regard were made, but they ultimately were unsuccessful given the Veteran's incarceration.  Indeed, a classification administrator for the Kansas Department of Corrections indicated in a March 2012 statement that a hearing was not possible.  The Veteran has since requested resolution of this matter.  As such, he essentially withdrew his request.  38 C.F.R. § 20.704(e).

This matter last was adjudicated in an April 2011 statement of the case.  Relevant documentation has become available since that time.  To the extent it constitutes additional substantive evidence as opposed to additional nonsubstantive argument or information, referral to the RO (as the agency of original jurisdiction) for initial review is unnecessary.  38 C.F.R. § 20.1304(c).  The benefit sought is not granted herein.  Yet, the Veteran's representative waived initial review by the RO of any evidence submitted by him in a July 2014 statement.  With respect to any evidence not submitted by him, it is reiterated that he desires resolution of this matter.  He essentially waives initial review by the RO, in other words.  This determination is based on review of his paper and electronic claims files.

In numerous statements, the Veteran has indicated that his requests for a representative to be appointed to him have been ignored.  He also indicates that the national service organization identified above assisted him in the past but has refused to do so in this matter.  Notwithstanding these indications, the identified organization has been involved in this matter.  This is as a result of being appointed by the Veteran in June 1993.  All matters indeed are handled exclusively through the one recognized representative until notice of a change is received.  38 C.F.R. § 14.631(e)(1).  A change, whether at the Veteran's behest or the representative's, generally (requirements must be met if the change is during the pendency of an appeal) may be made at any time.  38 C.F.R. §§ 14.631(c), (f)(1).  No such change has been made here.  It is not VA's responsibility to appoint another representative for the Veteran, even given his statements.  Rather, this is his responsibility.


FINDING OF FACT

An overpayment of nonservice-connected pension benefits in the amount of $2,093.74 was created by the failure of the Veteran to notify VA of his incarceration, and recovery would not be against equity and good conscience.


CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits in the amount of $2,093.74 is valid, and the criteria for waiver of recovery have not been met.  38 U.S.C.A. §§ 1505, 1521, 5107, 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.956, 1.962, 1.965, 3.3, 3.102, 3.314, 3.660, 3.666 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants submitting a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary because they are not applicable to claims concerning overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  However, general due process considerations apply.  38 C.F.R. § 3.103.  These include notifying the claimant of the decision made and affording him the opportunity to present information and evidence.  The Veteran was informed of the decision that there was a valid overpayment, as he has appealed it.  He also repeatedly has availed himself of the opportunity to submit evidence and argument.  Attempts finally were made, though they ultimately were unsuccessful, to afford him his requested hearing.  

II.  Validity and Waiver of Recovery of Overpayment

An overpayment is created when a payee or beneficiary has received monetary benefits to which he is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  Overpayments may arise from virtually any VA benefits program, to include pension for nonservice-connected disabilities.  38 C.F.R. § 1.956(a)(1)(i).  Overpayments created by the retroactive discontinuance of benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3).  Prior to consideration of waiver, however, a threshold determination must be made as to the validity of the overpayment.  38 C.F.R. § 1.911(c)(1); Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This includes both the existence of the overpayment as well as the amount of the overpayment.  38 C.F.R. § 1.911(c)(1).

If there is an indication of fraud, misrepresentation, or bad faith on the part of the debtor, waiver of recovery of an overpayment is precluded. 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b); Ridings v. Brown, 6 Vet. App. 544 (1994). Fraud or misrepresentation is of a material fact.  38 C.F.R. § 1.965(b)(2). Bad faith in the context of VA benefits means conduct undertaken with the intent to seek an unfair advantage, though not undertaken with actual fraudulent intent, and with knowledge of the likely consequences that results in a loss to the government. Id. In the absence of fraud, misrepresentation, or bad faith, recovery of an overpayment must be waived if the recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a).  

Equity and good conscience means arriving at a fair decision between the debtor Veteran and the government.  38 C.F.R. § 1.965(a).  In making a determination in this regard, all relevant factors shall be considered.  Such factors include the fault of the debtor, balancing that fault against VA's fault, any undue hardship on the debtor and/or his family posed by recovery, whether recovery defeats the purpose of the benefits, unjust enrichment of the debtor by failing to recover, any change in position to the debtor's detriment by relying on the benefits.  Id.  Undue hardship means deprivation of basic necessities.  Id.  Change in position means the relinquishment of a valuable right or the incurrence of a legal obligation.  Id.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran has not disputed the existence of an overpayment of nonservice-connected pension benefits.  He disputed the amount of the overpayment prior to its recalculation from $38,773.87 to $2,093.74.  Whether he continues to dispute this reduced amount is unclear.  In any event, the existence of an overpayment is clear.  The payee or beneficiary receiving benefits bears the responsibility for promptly notifying VA of all circumstances that will affect payment of benefits.  38 C.F.R. § 3.660(a)(1).  Pension benefits are to be discontinued effective on the 61st day of imprisonment following the payee or beneficiary's conviction of a felony or misdemeanor.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666.

An August 2002 rating decision granted pension benefits to the Veteran.  The contemporaneous letter accompanying this rating decision informed him of his obligation to notify VA right away if his income or that of a dependent changed, his net worth increased, his continuing medical expenses were reduced, he gained or lost a dependent, or his address changed.  It did not specifically inform him of his obligation to notify VA right away of any other circumstances that will affect payment of these benefits.  However, there is an indication that VA Form 21-8768 was attached.  A copy does not exist.  The form was revised August 2005, and a copy of the old form also does not exist.  Yet, the new version sets for the requirement for prompt notification of any change of address or condition affecting pension benefits payments, notes that failure to do so will result in an overpayment subject to recovery, and discusses that benefits will be discontinued on imprisonment following conviction.

While the version of the aforementioned form sent to the Veteran in August 2002 is not available, it is likely that it and the new version are not substantially different.  The statute and implementing regulation concerning discontinuance of pension benefits in the event of imprisonment following conviction indeed were in existence at that time.  The Veteran, in sum, had actual knowledge of his responsibility to inform VA immediately of his imprisonment following his conviction and of the consequences for failing to do so.  Even if he did not have actual knowledge in this regard, he is charged with such knowledge.  All persons to include veterans indeed are deemed to have knowledge, regardless of whether or not they actually had any, of all applicable statutes and regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 Vet. App. 260 (1991).

Here, the Veteran informed VA in a February 2010 statement that he was incarcerated.  He even cited 38 C.F.R. § 3.666, albeit the portion regarding apportionment of his pension benefits to his family, in this statement.  VA called the facility holding him in May 2010 and learned that he had been incarcerated since May 2004.  The Veteran's pension benefits thus ultimately were discontinued retroactively effective in July 2004.  This created an overpayment.  The amount of the overpayment apparently originally was calculated as $38,773.87 given the number of years VA was unaware the Veteran was incarcerated.  However, it was recalculated to account for the fact that most of the monthly benefits were not ultimately paid.  Most of the checks indeed never were cashed.  The only ones that were cashed apparently were dated in March, May, and June 2006.

Each of these checks was for $881.00, for a total of $2,643.00.  How the figure $2,093.74 was calculated is unclear, but it is notable that it is less than this total amount.  While copies of the first two of the aforementioned checks do not exist, a copy of the June 2006 check contains the Veteran's endorsement on the back.  It looks the same as his signature on various statements, claims forms, and other documentation.  His argument that he had no knowledge of any pension checks being cashed since he was incarcerated, as an attorney was tasked with handling his financial affairs, therefore lacks credibility-as does his argument that this attorney must have cashed his pension checks and kept the money, at least with respect to one of the three checks in question.

In making this argument, the Veteran has indicated that the attorney was disbarred for ethical violations to include those involving client funds.  He submitted no proof of his arrangement with this attorney.  Yet, a law firm employee called VA in April 2008.  It was indicated that an attorney, who was not identified, had been appointed to handle the Veteran's financial affairs and that the firm no longer desired to receive anything concerning the Veteran because this attorney no longer worked there.  The Veteran also did not submit proof of the disbarment of the attorney he identified.  However, an Internet search revealed a May 2008 Order is Disbarment by the Kansas Supreme Court.  One violation noted therein was the attorney depositing unearned fees into his operating account rather than trust account.  

Whether or not the attorney cashed and kept any of the Veteran's pension benefits is unclear.  There is a chance the attorney did so, particularly with respect to the two checks for which there is no endorsement by the Veteran, in light of the aforementioned.  Nevertheless, the fact remains that no checks would have been cashed had the Veteran promptly informed VA of his incarceration.  The checks indeed would not have been issued in the first place.  The Veteran's argument that he told his attorney to promptly inform VA of his incarceration and had no knowledge that this did not occur finally is unavailing.  The applicable statute and regulation specify that he bears the responsibility for keeping VA informed.  He accordingly bears any consequences resulting from the delegation of this responsibility to someone else.

Turning to consideration of waiver of recovery of the overpayment, neither fraud, misrepresentation, nor bad faith on the part of the Veteran is found.  He failed to promptly inform VA that he was incarcerated, but he never was untruthful in denying this fact.  Little to no communication indeed occurred between him and VA from the time of his incarceration until his February 2010 statement.  Even the Veteran's address, which reflects his incarceration, was unknown to VA.  There further is no indication that he cashed any check, but particularly the June 2006 check containing his endorsement, with the intent to seek an unfair advantage and with knowledge that doing so would create an overpayment given the loss to VA.  Knowledge is charged to him, as discussed above.  Yet, no information on his intent is available.  It indeed appears from the Veteran's statements that he does not remember endorsing the June 2006 or any other check.

Waiver, in sum, is not precluded.  Finally, waiver is not found to be against equity and good conscience.  The above discussion shows that the Veteran is at fault in creating the overpayment.  Balancing this fault against VA's fault is easy, as there is no VA fault.  It is reiterated that the Veteran bears the responsibility for informing VA promptly of any changes in circumstance affecting his pension benefits.  He also bears the responsibility for informing VA promptly of any change of address, which here would have showed the circumstance of incarceration resulting in benefits discontinuance.  Failure to recover the overpayment would result in the Veteran's unjust enrichment.  He indeed would have gained unfairly by getting to keep benefits he should not have received.

The Veteran has not changed position by relying on the pension benefits he received.  There is no indication that he relinquished a valuable right or incurred a legal obligation as a result of them.  Such is difficult to fathom, particularly in light of the relatively small amount of the overpayment in question.  Neither the Veteran nor his family will suffer undue hardship by recovery.  The Kansas Department of Corrections projected in March 2012 that his earliest possible release date was in February 2015.  He similarly has indicated in numerous statements, to include one dated as late as March 2014, that he expects to be released then.  Until then, the state is providing for his basic necessities such as food, clothing, and shelter.

After his release, the Veteran has indicated in numerous statements that his only source of income will be his pension benefits.  He requested the establishment of a payment plan in the aforementioned statement that would allow a portion of his benefits to be withheld each month until the overpayment is fully recovered.  He recognizes that recovery is possible without depriving him or his family of basic necessities, in other words.  The portion withheld indeed can be as small as only a few dollars per month.  The purpose of pension benefits lastly is to provide Veterans who served on active duty during a period of war and who now are permanently and totally disability from a nonservice-connected disability or nonservice-connected disabilities not the result of willful misconduct with a source of income.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314.  Recovery by withholding only a small portion of these benefits does not defeat this purpose.

In conclusion, the overpayment is valid.  Recovery of this overpayment is not precluded.  Recovery also is not against equity and good conscience in that it is fair to both the Veteran and to VA.  The August 2002 notification letter sent to the Veteran about his responsibilities to keep VA informed, his endorsement on one of the three checks cashed after his incarceration, and the fact that he recognizes a small portion of his pension benefits can be withheld until recovery is complete once he is released is particularly persuasive evidence in these regards.  His arguments regarding his attorney's fault are not persuasive.  Waiver of recovery of the valid overpayment of nonservice-connected pension benefits in the amount of $2,093.74 accordingly is denied.  This determination is based upon the preponderance of the evidence.  There is, therefore, no benefit of the doubt to afford to the Veteran.  

ORDER

Waiver of recovery of the valid overpayment of nonservice-connected pension benefits in the amount of $2,093.74 is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


